Citation Nr: 1705820	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  11-16 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for right ankle sprain.

2.  Entitlement to an increased rating in excess of 20 percent for left ankle instability.

3.  Entitlement to an increased compensable rating for varicose veins of the right ankle.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a bilateral foot disability.

6.  Entitlement to a total rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from April 1989 to August 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Board previously considered this appeal in August 2014, and remanded these issues for further development in order to schedule VA examinations.  That development was completed, and the case returned to the Board for further appellate review.

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence in this case, namely the Veteran's January 2016 statement, raises the issue of whether the Veteran's service-connected disabilities preclude her from maintaining a substantially gainful occupation.  Although she currently reports working as a nursing assistant, she reports difficulty standing on her feet.  An inferred TDIU issue is addressed in the remand portion of the decision.

The issues of extraschedular consideration for right and left ankle disabilities, service connection for bilateral feet and low back disabilities, as well as an inferred TDIU issue, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's right ankle disability is manifested by complaints of pain and mild to moderate limited motion, with no evidence of ankylosis.

2.  The Veteran's left ankle disability is manifested by complaints of pain and mild to moderate limited motion, with no evidence of ankylosis.

3.  Resolving all doubt in her favor, the Veteran's superficial varicose veins result in aching or fatigue in the right ankle after prolonged standing or walking, with symptoms relieved by elevation of extremity.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 percent for right ankle sprain have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2016).

2.  The criteria for a disability rating greater than 20 percent for left ankle strain have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2016).

3.  The criteria for a 10 percent rating, but no higher, for varicose veins of the right ankle have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.10, 4.31, 4.104, DC 7120 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Ratings, In General

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Ratings for Left and Right Ankle Disabilities

The Veteran asserts that her left and right ankle disabilities warrant higher ratings than the current 20 percent separate ratings reflect.  Each ankle disability is rated under 38 C.F.R. § 4.71a, DC 5271, as analogous to limited motion of the ankle.

Under DC 5271 (ankle, limited motion), marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  See 38 C.F.R. § 4.71a, DC 5271.

For purposes of VA compensation, normal dorsiflexion of the ankle is zero to 20 degrees and normal ankle plantar flexion is zero to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

After a full review of the record, and as discussed below, the Board concludes that separate ratings in excess of 20 percent for the left and right ankle disabilities are not warranted.

VA treatment records from February 2010 indicate that the Veteran experienced worsening bilateral ankle pain.  The Veteran stated that she was currently unemployed and requested a doctor's note to assist her in finding a job where physical activity is extremely limited.  

VA treatment records from March 2010 show that the Veteran was prescribed insoles and ankle braces to help alleviate her pain and instability.

The Veteran submitted a statement in August 2010 in which she explained that her ankle disabilities have worsened since the last VA rating decision.  She stated that she can no longer stand for extended periods of time and that her ankle braces did not help alleviate her symptoms.  She said that she lost employment at a restaurant because she "could not walk as a result of the ankles."

On VA examination in September 2010, the Veteran endorsed bilateral ankle pain that only shoots up both legs during inclement weather.  She did not have any pain at rest or limitations with sitting, standing, or walking.  Physical examination of the left ankle did not reveal any ankylosis, joint swelling, or instability.  There was mild tenderness and mild pain with dorsiflexion and eversion.  Range of motion testing for the left ankle showed zero to 10 degrees of dorsiflexion without pain and zero to 60 degrees of plantar flexion with mild pain.  There was no additional pain, weakness, or fatigue due to repetitive use testing for the left ankle.  Physical examination of the right ankle did not reveal any ankylosis, swelling, redness/warmth, tenderness, or instability.  Range of motion testing for the right ankle revealed dorsiflexion from zero to 10 degrees without pain, and plantar flexion from zero to 80 degrees with mild pain.  There was no additional pain, weakness, or fatigue due to repetitive use testing for the right ankle.  Radiographic imaging studies showed mild degenerative disease in the left ankle and a normal right ankle.  The examiner diagnosed mild degenerative disease and mild functional impairment of the left ankle and a history of a right ankle sprain.  

In December 2010, the Veteran received VA medical treatment for chronic pain and "feeling unstable, especially with prolonged standing."  Physical examination did not reveal any significant tenderness and range of motion testing was "fair to good."  The Veteran was given different types of braces to help alleviate the ankle instability.

In June 2011, the Veteran submitted her substantive appeal, in which she explained that she was not able to maintain employment at a restaurant due to "constant standing" that "caused severe pain and swelling in [her] ankles, which projected all the way to [her] lower back causing [her] to be unable to walk for several days."  She also said that she could not afford to buy new shoes in order to use the braces she was previously prescribed and that the braces were not helpful.  The Veteran stated that her occupational options are limited and that the VA podiatrist told her not to stand more than 15 minutes at a time, which in turn limits her ability to earn money.  She said that her bilateral ankle disability should be increased in order to "offset" her decrease in job options.

The Veteran received another VA examination in March 2015.  She endorsed continued bilateral ankle pain.  She told the examiner that she was unable to work at the restaurant and had to leave after two weeks due to her ankle pain.  She felt that her job options have become more limited due to her ankle pain.  The Veteran said that she now works one day a week for five hours as a cook at a sports bar.  Her current symptoms were noted to be chronic pain that worsens with weight bearing and is alleviated with rest.  On physical examination, range of motion testing for the left ankle showed zero to 20 degrees of dorsiflexion without pain and zero to 60 degrees of plantar flexion with mild pain.  After initial testing, there was no additional weakness, or fatigue due to repetitive use testing for the left ankle, but there was pain.  Physical examination of the right ankle did not reveal any ankylosis, swelling, redness/warmth, tenderness, or instability.  Range of motion testing for the right ankle revealed dorsiflexion from zero to 20 degrees without pain, and plantar flexion from zero to 60 degrees with pain.  After initial testing, there was no additional weakness, or fatigue due to repetitive use testing for the right ankle, but there was pain.  After repetitive use testing, there was evidence of pain, fatigue, and lack of endurance that significantly limited the Veteran's functional ability.  There was evidence of pain with weight bearing for both ankles as well as objective evidence of localized tenderness or pain on palpation of the joint.  Severe ankle pain flare-ups were noted to occur at least twice per week and last for approximately 12 hours each time.  The examiner noted that the Veteran could experience a potential loss of range of motion manifested as a consequence of a flare or exacerbation due to her ankle disabilities.  Additional factors contributing to the Veteran's ankle disabilities included more movement than normal due to flail joints and fracture nonunions.  Muscle strength testing was normal for both ankles.  There was no evidence of ankylosis for either ankle.  The examiner suspected bilateral ankle instability, but the anterior drawer and talar tilt tests were found to be normal.  The examiner opined that the Veteran "has moderate functional impairment as result of subjective complaints and has trouble doing a job that requires standing or walking for long periods of time, with no effect on a sedentary job."

The Veteran submitted another statement in support of her claim in January 2016, and indicated that she is currently working as a nursing assistant.  She said that this job requires her to be on her feet for, on and off, for eight hours a day, which causes her to "feel the effects of the original disability."  

As noted, the Veteran's right and left ankle disabilities are separately rated as 20 percent disabling under DC 5271.  

As each of the Veteran's service-connected right ankle disabilities is assigned the maximum available rating under DC 5271, a rating in excess of 20 percent is not available pursuant to that diagnostic code.  In making this determination, the Board acknowledges that, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Consideration of 38 C.F.R. § 4.40 and § 4.45, and the accompanying case law, are not for application when the Veteran's disability is already rated at the maximum rating for limitation of motion.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Indeed, the Veteran's right and left ankle disabilities are assigned separate 20 percent ratings under Diagnostic Code 5271 during the rating period.  As 20 percent is the maximum available rating for limitation of the motion of the ankle under DC 5271, consideration of 38 C.F.R. § 4.40 and § 4.45, and the accompanying case law, is not required.

The only other anatomically relevant diagnostic code under which a rating in excess of 20 percent is available is 38 C.F.R. § 4.71a, DC 5270, which concerns ankylosis of the ankle.  Schafrath, 1 Vet. App. at 592.  According to DC 5270, a 30 percent rating is assigned when the ankle is ankylosed at between 30 and 40 degrees in plantar flexion, or at between 0 and 10 degrees in dorsiflexion.  The maximum 40 percent rating is warranted when the ankle is ankylosed at more than 40 degrees in plantar flexion, or at more than 10 degrees in dorsiflexion, or with abduction, adduction, inversion, or eversion deformity.

However, the Board finds that at no time during the pendency of this appeal has either of the Veteran's bilateral ankle disabilities been shown to result in any ankylosis.  As such, DC 5270 is not for application here. 

The Board has considered the Veteran's statements of record that a higher rating is warranted for her left and right ankle disabilities.  The Veteran is competent to report symptomatology relating to pain caused by her ankle disabilities because this requires only personal knowledge as it comes to her through her own senses.  See Layno v. Brown, 6Vet. App. 465, 470 (1994).  She is not, however competent to identify a specific level of disability relating such to the appropriate DCs.  The Board finds that the question of the severity of her ankle disabilities is medically complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  To the extent that the Veteran alleges greater severity, the Board finds that the probative value of her assertions is outweighed by the aforementioned examiners' findings.  Indeed, competent evidence concerning the severity of the Veteran's bilateral ankle disability has been provided by the VA examiners during the current appeal and provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the rating criteria for the bilateral ankle disability.

Based on the foregoing, the Board concludes that the Veteran's right and left ankle disabilities have each been no more than 20 percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular consideration for the bilateral ankle disability is addressed in the remand portion of this decision.

Rating for Varicose Veins of the Right Ankle

The Veteran asserts that her right ankle varicose veins warrant a compensable rating under 38 C.F.R. § 4.104, DC 7120.

Under DC 7120, a noncompensable rating is warranted where there are asymptomatic palpable or visible varicose veins.  A 10 percent rating is warranted where there is intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted where there is persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted where there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted where there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  The maximum 100 percent rating is warranted where there is massive board-like edema with constant pain at rest.  Id.

VA podiatry treatment notes dated in February 2010 reflect ankle swelling and prominent veins on the feet.

VA podiatry treatment notes dated in November 2010 reflect DP/PT pulses were 2/4.  No pedal hair growth was present.  

On VA examination in September 2010, the Veteran did not endorse any history of varicose veins.  She denied any symptoms of swelling, redness, warmth in her lower legs.  She did not have any history of skin changes or ulcerations.  She reported some calf soreness after prolonged walking, but no swelling.  Physical examination did not reveal any varicose veins.  The bilateral lower extremities were without edema, redness, warmth, and there was no calf tenderness.  There were no skin ulcers, eczema, or stasis pigmentation.  The examiner concluded that there was no clinical evidence for varicose veins.

The Veteran received another VA examination in March 2015.  She endorsed superficial varicose veins, status post injury to her right ankle, but that she cannot see them anymore and are asymptomatic.  On physical examination, the examiner reported that the Veteran has palpable and visible varicose veins on the right ankle that are asymptomatic.  In conclusion, the examiner opined that the Veteran has a small superficial varicose vein on the medial aspect of her right ankle that is asymptomatic with no functional impairment or affect on employment.

Both the September 2010 and March 2015 VA examination reports note the Veteran's varicose veins are superficial on her right ankle.  Intermittent edema in the right lower extremity is not demonstrated.  However, the Veteran has been consistent in her reports of experiencing pain and fatigue in her right ankle, particularly after prolonged standing, which requires that she rest her leg.  She is competent to report these observable symptoms and the Board has not reason to doubt her credibility.  The Board finds the Veteran's statements as to pain and fatigue carry some probative value when weighed against the VA examination findings.  The Board recognizes that the Veteran is currently compensated for painful motion of the right ankle as a manifestation of the service-connected right ankle disability.  However, the pain and fatigue associated with the varicose veins is distinguishable as it does not necessarily arise due to movement, but instead upon prolonged standing.   

In summary, the medical evidence dated during the appeal period affirmatively indicates the presence of visible and palpable varicose veins on the right ankle and minimal swelling of the right ankle, and the lay evidence indicates the presence of pain and fatigue of the right ankle upon prolonged standing.  Consequently, the Board finds the evidence in equipoise as to whether the Veteran's disability picture rises to the level of a 10 percent rating.  As such, the benefit of the doubt is resolved in favor of the Veteran, and an increased rating to 10 percent disabled is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The criteria for a rating higher than 10 percent however are not met or approximated, as the record is completely negative for evidence demonstrating that the Veteran's varicose veins result in persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  

Based on the foregoing, the Board concludes that the Veteran's right ankle varicose veins disability is 10 percent disabling, but no higher, for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.



Extraschedular Consideration - Varicose Veins

The Board also considered whether referral for an extraschedular rating is warranted for the service-connected right ankle varicose veins.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.   

If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). 

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In this case, the schedular rating criteria used to rate the Veteran's service-connected varicose veins above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of severity of edema as well as the degree of pain and relief achieved; thus, the demonstrated manifestations specifically associated with her service-connected right ankle varicose veins - namely superficial varicose veins with no edema, but resulting in pain and fatigue after prolonged walking or standing - are contemplated by the provisions of the rating schedule as previously outlined in 38 C.F.R. § 4.104, DC 7120.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate and the first step of Thun has not been met.  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's varicose veins, and referral for consideration of an extra-schedular evaluation is not warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

Such notice was provided in the letter sent to the Veteran in September 2010.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to her claims in September 2010 and March 2015, and an addendum was provided in April 2015.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in August 2014.  The Board instructed the AOJ to schedule the Veteran for VA examinations and then readjudicate the claims on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

ORDER

A rating in excess of 20 percent for right ankle sprain is denied.

A rating in excess of 20 percent for left ankle instability is denied.

A 10 percent rating, but no higher, for varicose veins of the right ankle is granted, subject to the laws and regulations governing monetary benefits. 

REMAND

In this case, the medical evidence indicates that the Veteran's obesity may have aggravated her bilateral feet and low back disabilities.  The March 2015 VA examination opinions and April 2015 addendum indicate a relationship between these disabilities and the Veteran's weight gain of over 50 pounds since service.  

Obesity is not considered a disease for purposes of establishing entitlement to service connection under 38 U.S.C.A. § 1110 and 1131.  Obesity per se is also not a disability for purposes of 38 C.F.R. § 3.310.  Nonetheless, the Board finds that an opinion is needed to clarify whether obesity is an "intermediate step" between the service-connected bilateral ankle disabilities and the currently diagnosed foot and low back disabilities.  See VAOPGCPREC 1-2017.  

Moreover, given the medical evidence and the Veteran's contentions, the Board refers the increased rating claim for bilateral ankle disability for extraschedular consideration to determine whether obesity is a sign or symptom of the disability not contemplated by the rating schedule.  Id.  

Lastly, on remand, the AOJ must develop the derivative TDIU claim.

Accordingly, these issues are REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter informing her of what is needed to substantiate entitlement to TDIU and of the allocation of responsibilities between the Veteran and VA for obtaining relevant evidence on her behalf.

2.  Request that the Veteran fill out an application for entitlement to TDIU (VA Form 21-8940) to help ensure that VA has all pertinent information regarding her educational background and employment history. However, adjudication of entitlement to TDIU should not be made contingent on whether she fills out the application.

3.  Refer the Veteran's case to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extraschedular rating for her service-connected bilateral ankle disability.  In doing so, specifically discuss whether the Veteran's obesity is a sign or symptom that resulted from the bilateral ankle disability and not contemplated by the rating schedule.  See March 2015 VA examiner noting progression of degenerative changes and joint fluid in the ankles over time.  
3.  Forward the Veteran's claims file to the VA examiner, who conducted the March 2015 examination (and provided April 2015 addendum) for the purpose of obtaining an additional addendum as to the nature and etiology of the current bilateral foot and low back disabilities.  The need for the Veteran to be re-examined is left to the designee's discretion. 

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

After review the record and examining and interviewing the Veteran, the examiner is asked to respond to the following:

(a)  Provide an opinion as to whether the Veteran's obesity is an "intermediate step" between the service-connected bilateral ankle disability and the currently diagnosed bilateral foot disability.  

(b)  Provide an opinion as to whether the Veteran's obesity is an "intermediate step" between the service-connected bilateral ankle disability and the currently diagnosed low back disability.

In rendering the requested opinions, the examiner must consider all relevant evidence of record.  Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Thereafter, readjudicate the claims for an extraschedular rating for bilateral ankle disability, service connection for bilateral foot disability and low back disability, as well as the inferred TDIU claim.  If the claims remain denied, provide a supplemental statement of the case to the Veteran and her representative, and allow them an opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


